Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 1 of 10 PageID #: 1428




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                               CASE NO: 3:19-CV-851-CHB-CHL

  CHELSEY NELSON PHOTOGRAPHY, LLC                                                      PLAINTIFFS
  AND CHELSEY NELSON

  v.

  LOUISVILLE/JEFFERSON COUNTY METRO GOVERNMENT, ET AL.                               DEFENDANTS


                                     ELECTRONICALLY FILED

              JOINT REPORT OF PARTIES’ RULE 26(f) PLANNING MEETING

         Jointly, by their respective counsel, Plaintiffs, Chelsey Nelson Photography, LLC, and

  Chelsey Nelson (“Plaintiffs”) and Defendants, Louisville/Jefferson County Metro Government,

  Louisville Metro Human Relations Commission-Enforcement, Louisville Metro Human Relations

  Commission, Kendall Boyd, Marie Dever, Kevin Delahanty, Charles Lanier, Sr., Laila Ramey,

  William Sutter, Ibrahim Syed, and Leonard Thomas, all in their official capacities (“Defendants”)

  (collectively the “Parties”), pursuant to Fed. R. Civ. P. 26(f), hereby provide their report of their

  planning meeting:

  1.     Appearances.

         The Parties held a Fed. R. Civ. P. 26(f) conference via a telephonic meeting on September

  10, 2020. Jonathan A. Scruggs and Bryan Neihart participated on behalf of Plaintiffs. John F.

  Carroll, David Kaplan, and Casey Hinkle participated on behalf of Defendants. The Parties have

  exchanged drafts of proposed litigation plans and prepared the following report.

  2.     Description of the Facts and Issues.

         A.      Summary of Plaintiffs’ Claims.
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 2 of 10 PageID #: 1429




         Plaintiffs claim that Defendants have violated their free speech, free association, free press,

  free exercise of religion, and freedom from the establishment of religion rights under the First

  Amendment; their rights to be free from laws that are vague, overbroad, and give government

  unbridled discretion under the Fourteenth Amendment; and their rights to free exercise of religion

  under Kentucky’s Religious Freedom Restoration Act, K.R.S. § 446.350. Defendants interpret

  Metro Amended Ordinance Number 193-2004, § 92.05(A) (1) to force Plaintiffs to create

  photographs and write blog posts that express messages which conflict with their beliefs about

  marriage and (2) to force Plaintiffs to participate in religious events which conflict with their

  religious beliefs. Defendants interpret Metro Amended Ordinance Number 193-2004, § 92.05(B)

  to ban Plaintiffs from publishing speech explaining their religious beliefs about marriage and their

  religious reasons for why they can only express certain messages about marriage. A clause of

  § 92.05(B) is facially vague, overbroad, and gives Defendants unbridled discretion.

         B.      Summary of Defendants’ Claims/Defenses.

         Defendants deny Plaintiffs’ characterization of Defendants’ interpretation of Metro

  Amended Ordinance Number 193-2004, § 92.05 (the “Fairness Ordinance”) set forth above. The

  Fairness Ordinance serves the legitimate, important, and compelling state interest in preventing

  discrimination on the basis of sexual orientation and other protected classes and ensuring that

  members of this community have access to goods and services. On its face and as applied to the

  Plaintiffs, the Fairness Ordinance is not unconstitutional because, inter alia, it regulates conduct,

  not speech, and does not compel any speech or endorse any government-sponsored message or

  ideology. The Fairness Ordinance is a law of general applicability that has been neutrally applied,

  and does not target any religious group. This is a pre-enforcement lawsuit filed by Plaintiffs where

  there was no credible threat of enforcement of the Fairness Ordinance against Plaintiffs. For this



                                                   2
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 3 of 10 PageID #: 1430




  and other reasons, Plaintiffs lack standing to bring the claims in the Complaint. Moreover,

  Defendants are immune from some or all of Plaintiffs’ claims.

  3.     Admissions and Stipulations of Fact.

         The Parties have not agreed upon stipulated facts. However, the Parties are willing to

  discuss stipulated facts as they become known through discovery.

  4.     Initial Disclosures.

         The Parties shall serve their Rule 26(a)(1) initial disclosures by October 26, 2020.

  5.     Discovery Plan.

         The Parties set forth different plans for discovery where noted. They propose that the Court

  establish the following fact discovery deadlines and limitations:

         A.      Subjects of Discovery.

         Plaintiffs anticipate the need to take discovery from Defendants and third parties on the

  issues of (1) the factual allegations contained in Plaintiffs’ Verified Complaint and Defendants’

  Answer to Complaint; (2) Defendants’ passage, development, implementation, enforcement, and

  interpretation of the Metro Amended Ordinance Number 193-2004 and any implementing

  ordinances; (3) information related to Plaintiffs’ ability to post their policies and operate their

  business consistent with their beliefs; (4) Defendants’ alleged interest for passing and enforcing

  the Accommodations and Publication Provisions; (5) the availability of other photography and

  blogging services in Louisville/Jefferson County willing to photograph same-sex weddings; and

  (6) the effect of Metro Amended Ordinance Number 193-2004 and any implementing ordinances

  on Plaintiffs as compared to other photography and blogging competitors in the Kentucky market.




                                                   3
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 4 of 10 PageID #: 1431




         Defendants anticipate the need to take discovery from the Plaintiffs and third parties

  concerning the Defendants’ liability and Plaintiffs’ rights to injunctive relief 1 including: (1)

  Plaintiffs’ claims that the Public Accommodations Provision and Publication Provision violate

  their rights to free exercise of religion; (2) Plaintiffs’ claims that the Public Accommodations

  Provision and Publication Provision violate their rights to freedom of speech; (3) the nature of

  Plaintiffs’ existing and planned business operations; (4) whether the Plaintiffs have engaged or

  intend to engage in conduct that would violate the Public Accommodations Provision and/or

  Publication Provision; (5) whether the Louisville/Jefferson County Metro Government has a

  legitimate, important, and/or compelling state interest in enforcing the Public Accommodations

  Provision and Publication Provision; and (6) whether the Public Accommodations Provision and

  Publication Provision are appropriately tailored to achieve that interest.

             The Parties expect that answers to interrogatories, production of documents from the

  Parties and third parties, and depositions of Parties and third-party witnesses may be necessary.

             Defendants believe expert discovery may be necessary. Plaintiffs do not expect expert

  discovery will be necessary except in case of rebuttal.

             B.     Fact Discovery Deadline.

             The Parties must complete fact discovery by April 1, 2021.

             C.     Expert Discovery.

             Plaintiffs do not anticipate calling expert witnesses, but may do so in rebuttal if Defendants

  elect to call any experts. Defendants may call expert witnesses.

        i.          Expert Disclosure Deadline.



  1
   The Court dismissed the Plaintiffs’ damages claims without prejudice. Should those claims be
  re-filed or otherwise actively asserted, Defendants reserve the right to take discovery on
  damages.
                                                       4
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 5 of 10 PageID #: 1432




         Plaintiffs’ Proposal: The identity of any expert who may testify at trial regarding issues

  on which the party has the burden of persuasion or proof and the topics of the expert’s expertise

  must be disclosed by March 1, 2021 and initial expert written reports from such experts must be

  disclosed by April 1, 2021.

         Defendants’ Proposal: The identity of the expert(s) and initial expert reports must be

  disclosed by April 1, 2021.

       ii.       Rebuttal Expert Disclosure Deadline.

         Plaintiffs’ Proposal: The identity of any experts who may testify in rebuttal to any initial

  expert and the topics of the expert’s expertise must be disclosed by April 1, 2021 and any rebuttal

  expert’s written report must be disclosed by May 1, 2021.

         Defendants’ Proposal: The identity of any rebuttal expert(s) and the rebuttal expert’s

  report must be disclosed by May 1, 2021.

      iii.       Expert Discovery Deadline.

         The Parties must complete all expert discovery by June 10, 2021.

         D.      Number of Interrogatories, Requests for Admissions, and/or Depositions.

         The Parties will follow the Rules of Civil Procedures with respect to discovery requests

  under Rules 30, 33, 34, and 36. If a Party determines that additional discovery is needed, that Party

  will make such request to the other Party and, absent agreement, seek leave of Court.

         E.      Discovery Related to Electronically Stored Information.

         The Parties have discussed disclosure and discovery of electronically stored information

  and do not anticipate any special protocols for discovery related to electronically stored

  information. The Parties agree to produce electronically stored information in a reasonably usable

  form or forms, such as PDF, TIFF, or JPEG. If a Party determines that electronically stored



                                                   5
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 6 of 10 PageID #: 1433




  information should be produced in a different form or native form, the Party shall specify the form

  or forms in which electronically stored information is to be produced and shall work in good faith

  with the other Party to mutually agree on a production format that minimizes burdens on all Parties.

              F.     Supplementation under Rule 26(e).

              The Parties shall supplement under Rule 26(e) within 30 days of the discovery of new

  information, but in any event no later than 30 days prior to the close of factual discovery and no

  later than 21 days prior to the close of expert discovery.

  6.          Dispositive Motions Deadline.

              All dispositive motions and any motions objecting to the admissibility of expert witness

  testimony shall be filed by July 1, 2021. The Parties anticipate there will be dispositive motions

  and request a hearing date to be set in September or October 2021.

  7.          Plaintiffs’ Proposal: Alternative Dispositive Motions Deadline.

              If the Parties determine that they will not call any experts by March 1, 2021, all dispositive

  motions shall be filed by May 1, 2021. The Parties anticipate there will be dispositive motions and

  request a hearing date to be set in July 2021.

              Defendants oppose establishing any alternative deadline for dispositive motions.

  8.          Other Items.

              A.     The Parties shall join parties and amend pleadings by November 6, 2020.

              B.     The Parties shall submit Rule 26(a)(3) witness lists, designations of witnesses

  whose testimony will be presented by deposition, and exhibit lists no later than 45 days prior to

  trial.

              C.     The Parties shall submit objections under Rule 26(a)(3) no later than 30 days prior

  to trial.



                                                        6
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 7 of 10 PageID #: 1434




          D.      The Parties are willing to consider any settlement offer, but the Parties do not

  believe that the matter is suitable for alternative dispute resolution at this time.

          E.      This case will be ready for trial by the Court 150 days after the Court rules on any

  dispositive motions.

          F.      The Parties estimate the probable length of trial to be 3-5 days. Provided that

  Plaintiffs do not seek to reinstate their claims for money damages which were dismissed by the

  Court’s August 14, 2020 Order, Defendants withdraw their request for a jury trial and agree that

  trial in this matter will be a bench trial.

          G.      The Parties request a trial date to be set approximately 120 days after the Court

  rules on any dispositive motions.

          H.      The Parties request a final pretrial conference after the completion of pre-trial

  disclosures.

          I.      The Parties do not consent to the referral of this matter for all purposes to the United

  States Magistrate Judge pursuant to 28 U.S.C. § 636(c).



                                                  HAVE SEEN AND AGREED TO:


                                                  MIKE O’CONNELL
                                                  JEFFERSON COUNTY ATTORNEY

                                                  /s/ John F. Carroll
                                                  John F. Carroll
                                                  Jason D. Fowler
                                                  Assistant Jefferson County Attorneys
                                                  531 Court Place, Ste. 900
                                                  Louisville, Kentucky 40202
                                                  (502) 574-6321
                                                  john.carroll2@louisvilleky.gov
                                                  jason.fowler@louisvilleky.gov
                                                  Counsel for Defendants

                                                     7
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 8 of 10 PageID #: 1435




                                     AND

                                     David S. Kaplan
                                     Casey L. Hinkle
                                     Kaplan Johnson Abate & Bird LLP
                                     710 W. Main Street, 4th Floor
                                     Louisville, KY 40202
                                     (502)-416-1630
                                     dkaplan@Kaplanjohnsonlaw.com
                                     chinkle@Kaplanjohnsonlaw.com
                                     Co-Counsel for Defendants

                                     AND

                                     /s/Bryan Neihart
                                     Jonathan A. Scruggs
                                     AZ Bar No. 030505*
                                     Katherine L. Anderson
                                     AZ Bar No. 033104*
                                     Bryan Neihart
                                     AZ Bar No. 035937*
                                     Alliance Defending Freedom
                                     Scottsdale, AZ 85260
                                     (480) 444-0020
                                     jscruggs@adflegal.org
                                     kanderson@adflegal.org
                                     bneihart@adflegal.org
                                     Counsel for Plaintiffs

                                     AND

                                     David A. Cortman
                                     GA Bar No. 188810*
                                     Alliance Defending Freedom
                                     1000 Hurricane Shoals Rd. NE
                                     Ste. D-1100
                                     Lawrenceville, GA 30043
                                     (770) 339-0774
                                     dcortman@adflegal.org
                                     Counsel for Plaintiffs

                                     AND

                                     Joshua D. Hershberger
                                     KY Bar No. 94421
                                     Hershberger Law Office

                                        8
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 9 of 10 PageID #: 1436




                                     P.O. Box 233
                                     Hanover, IN 47243
                                     (812) 274-0441
                                     josh@hlo.legal
                                     Counsel for Plaintiffs

                                     * Admitted Pro Hac Vice




                                        9
Case 3:19-cv-00851-CHB-CHL Document 54 Filed 09/21/20 Page 10 of 10 PageID #: 1437




                                       Certificate of Service

         I hereby certify that on September 21, 2020, I electronically filed the foregoing document

  with the Clerk of Court and that the foregoing document will be served via the CM/ECF system

  on all counsel of record.




                                              By: s/ Bryan Neihart

                                                   Bryan Neihart
                                                   AZ Bar No. 035937*
                                                   Alliance Defending Freedom
                                                   15100 N. 90th St.
                                                   Scottsdale, AZ 85260
                                                   Telephone: 480-444-0020
                                                   bneihart@ADFlegal.org

                                                   ATTORNEY FOR PLAINTIFFS

                                                   * Admitted Pro Hac Vice




                                                 10
